Name: Commission Regulation (EEC) No 1941/85 of 12 July 1985 amending Regulation (EEC) No 148/85 opening the distillation operation provided for in Article 41 of Regulation (EEC) No 337/79 for the 1984/85 wine-growing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 7. 85 Official Journal of the European Communities No L 181 /31 COMMISSION REGULATION (EEC) No 1941/85 of 12 July 1985 amending Regulation (EEC) No 148/85 opening the distillation operation provided for in Article 41 of Regulation (EEC) No 337/79 for the 1984/85 wine ­ growing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 798/82 (2), and in particular Article 41 (7) thereof, Whereas Commission Regulation (EEC) No 148/85 (3) lays down a tolerance by which the quantity to be delivered for distillation by each producer concerned may be exceeded ; whereas experience has shown that the majority of applications for aid or for delivery of distillation products to the intervention agency submitted by the distillers relate to grouped deliveries from several producers ; whereas this entails multiple checks that are difficult to carry out ; whereas, in order to ensure that the distillation operation is imple ­ mented effectively, these formalities should be simpli ­ fied whilst ensuring that the objective of the measure is respected and that this does not involve any addi ­ tional expenditure for the EAGGF ; whereas it seems desirable, in such cases, to apply the tolerance to the quantity resulting from the grouping of the deliveries ; Whereas the figures that result from the application of the criteria adopted by Greece and approved by the Commission to determine the quantity to be delivered for distillation are slightly different from those fixed in Article 4 (2) of Regulation (EEC) No 148/85 ; whereas, in line with the continuing concern to ensure effective implementation of the measure, these figures should be adapted to the results of the application of the criteria ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, 1 . Article 3 is replaced by the following : ' Article3 1 . No lower tolerance shall apply to the quantity to be delivered for distillation by each producer concerned and resulting from the application of the percentage laid down in Article 2 (2) and (3) to the quantities of table wine which he has produced. 2. An upper tolerance of 2 % in relation to the quantity referred to in paragraph 1 shall apply :  to the sum total of the quantities of table wine delivered by several producers where the appli ­ cation for aid or for delivery of distillation products to the intervention agency submitted by a distiller relates to the quantities of wine that correspond to the obligation of these producers concerned,  to the quantity delivered by each producer concerned in other cases. 3 . No aid shall be payable in respect of quanti ­ ties of wine in excess of those referred to in para ­ graph 2. The quantity of alcohol contained in the product delivered by the distiller to the intervention agency in accordance with the second indent of the first subparagraph of Article 41 (5) of Regulation (EEC) No 337/79 shall not exceed that contained in the quantities of wine delivered in accordance with the limits laid down in paragraph 2.' 2 . Article 4 (2) is replaced by the following : '2 . The quantity of table wine referred to in the second subparagraph of Article 6 (2) of Regulation (EEC) No 147/85 shall not be less than 120 000 hectolitres and not more than 1 60 000 hectolitres.' HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 148/85 is hereby amended as follows : Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 19 January 1985. (') OJ No L 54, 5 . 3 . 1979, p . 1 . (2) OJ No L 89, 29 . 3 . 1985, p . 1 . 0 OJ No L 16, 19 . 1 . 1985, p . 32 . No L 181 /32 Official Journal of the European Communities 13 . 7 . 85 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 July 1985 . For the Commission Frans ANDRIESSEN Vice-President